DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on January 06, 2020. It is noted, however, that applicant has not filed a certified copy of the JP2020-000482 application as by 37 CFR 1.55.
Claim Objection
	The following claims are objected to because of informalities, wherein appropriate correction is required:
In re Claim 1, the recitation “the expansion turbine” should be amended to recite –an expansion turbine, to avoid potential ambiguities and/or § 112(b) issues.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In re Claim 1, 
recites the limitation “[…] the feed air that has passed through at least a portion of the main heat exchanger and that is to be sent to the expansion turbine, the oxygen concentration of the oxygen-enriched liquid, and the flow rate of the oxygen-enriched liquid”. It is unclear how the feed air can be sent to “the oxygen concentration of the oxygen-enriched liquid” or to “the flow rate of the oxygen-enriched liquid”. One of ordinary skill in the art would recognize that “the oxygen concentration” is a variable that represents a percentage or amount of oxygen within the liquid, and that “the flow rate” is a variable that represents a fluid flow quantity or velocity. As currently recited, it appears that the claim requires sending a physical object (i.e. the feed air) to an abstract variable (i.e. the oxygen concentration and the flow rate). Thus, it is unclear when and how infringement would occur, since the metes and bounds of the claim are not clearly defined. For purposes of examination: the aforementioned limitation is simply being interpreted as: --[…] the feed air that has passed through at least a portion of the main heat exchanger and that is to be sent to the expansion turbine--. 
Claim 2 is rejected at least by virtue of its dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonaquist (US 5,406,800), herein Bonaquist, in view of Howard (US 5,313,800), herein Howard.
In re Claim 1, Bonaquist discloses an air separation system (Figure 1; Col 4:65-68) comprising:
a main heat exchanger (Figure 1: 3); 
a higher-pressure column (Figure 1: 4) into which feed air that has passed through the main heat exchanger is introduced (Figure 1: 23; Col 5:21-23), 
a first condensing unit (Figure 1: 8: Col 5:51-52) for condensing gas discharged from a column top portion of the higher-pressure column (Col 5: lines 41-42 and lines 51-54) 
a lower-pressure column (Figure 1: 6) into which oxygen-enriched liquid discharged from a column bottom portion of the higher-pressure column is introduced (Figure 1: 23; Col 5:43-45), and 
a crude argon column (Figure 1: 7) into which an argon-containing oxygen-enriched gas-liquid substance discharged from an argon extraction portion (Figure 1: 36; Column 6: 15-20: argon-oxygen-enriched liquid leave column 6 and enter 7), 
which is an intermediate stage of a distillation portion of the lower-pressure column (Figure 1: 6; see Col 6: 19-25: the argon column is after column 4 and before column 6 making it necessarily an intermediate stage), is introduced, and also provided with: 
a process control unit (Figure 1:100, 104, 118) for controlling components constituting the air separation system (Col 5:9-10; Col 7:48-54: controllers are well known and there are several controllers for flowrates throughout the air separation system)
an oxygen concentration estimating unit for estimating (via Figure 1: 104 and related components), by calculation (Col 7:61-68), the oxygen concentration of the oxygen-enriched liquid that accumulates in the column bottom portion (see Figure 1) of the higher-pressure column (4); 
a flow rate estimating unit for estimating (via Figure 1: 104 and related components), by calculation (Col 7:61-68), the flow rate of the oxygen-enriched liquid that has been discharged from the column bottom portion (see Figure 1) of the higher-pressure column (4) and that is to be introduced into the distillation portion of the lower-pressure column (Col 7:16-20); and 
a target temperature calculating unit (Figure 1: 150; Col 7:13-20: a temperature sensor in place of a composition sensor which necessarily calculates temperature) 
that has passed through at least a portion of the main heat exchanger (Figure 1: where 22 passes through 3 and becomes 24) and that is to be sent to the expansion turbine (Figure 1:5; Col 5:17-18: turboexpander is an expansion turbine). 
However, Bonaquist may not explicitly disclose calculating a target temperature of the argon extraction portion on the basis of the flow rate of the feed air.
On the other hand, Howard, directed to an invention of air separation by cryogenic distillation (Col 1:5-6), discloses “calculating a target temperature of the argon extraction portion on the basis of the flow rate of the feed air” (Col 7: 47-62 and Claim 7: algorithm is based on target temperature which can be set based on the basis of variables that affected by feed rate). 
Furthermore, it has been held that an "obvious to try" rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and ( 4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143(1)(E).
In the instant case, and as per (1), Howard recognizes the need for a specific temperature which is variable and able to change depending of the composition or flowrate of other streams. As per (2), Howard provides at least one embodiment where the target temperature seems to be set depending on the compositions of the system. One of ordinary skill in the art would thus recognize from the teachings of Howard that target temperature can either be calculated: A) independently from the air feed flow rate, or B) on the basis of the air feed flow rate, i.e., temperature in combination with air feed flowrate. As per (3), one of ordinary skill in the art would also recognize that changing the temperature to setpoint (i.e., target temperature) based on a calculating a target temperature of the argon extraction portion on the basis of the flow rate of the feed air, as suggested by Harold, can be done in Bonaquist, since both prior art references are within the same field of endeavor as each other, as well as in the same field of endeavor of the claimed invention (i.e. cryogenic distillation). Thus, there is a reasonable expectation of success. As per (4), setting the target temperature with a multivariable controller with an algorithm that calculates with the target temperature being one of the argon extraction portion on the basis of the flow rate of the feed air can be done in order to control the response to a compositional disturbance (i.e., change in flow rate of the air feed) (See Howard Col 1:49-52 and Col 5:66-68).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have taken the teachings of Bonaquist and to have modified them by setting the target temperature with a multivariable controller with an algorithm that calculates with the target temperature being one of the argon extraction portion on the basis of the flow rate of the feed air, as a matter of trying a finite number of predictable solutions, in order to control the response to a compositional disturbance (i.e., change in flow rate of the air feed) (See Howard Col 1:49-52 and Col 5:66-68), without yielding unpredictable results.
 In re Claim 2, Bonaquist as modified discloses wherein the process control unit (Bonaquist Figure 1:104 and 118) is configured to control 
a replenishment amount flow rate of liquid nitrogen (Bonaquist Col 7: 45-60: controller controls the flowrate and composition of nitrogen), and/or 
the flow rate of reflux liquid (Bonaquist Col 7: 61-68: multivariable controller controls the flowrate and composition of reflux liquid which feeds into column), 
such that the measured temperature of the argon extraction portion reaches the target temperature (Bonaquist Col 7: 61-68: where the setpoint is the target temperature for the argon extraction portion (i.e., product)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM M ADENIJI whose telephone number is (571) 272-5939. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Templeton can be reached on (571)270-1477. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM A. MICHAEL ADENIJI/Examiner, Art Unit 3763                                                                                                                                                                                                        


/MIGUEL A DIAZ/Primary Examiner, Art Unit 3763